Title: To Benjamin Franklin from William Whitchurch, 2 March 1778
From: Whitchurch, William
To: Franklin, Benjamin


Sir
Au Coin la Rue Dauphin Paris Mars 2. 78.
Permit me to remind you of my recommendation to you by the Letters from Mess. Rasp, and Dalrymple last October, which engaged your very obliging Assurance of favouring me with a Letter or two to some of your Friends in America for their Advice upon my Arrival in that Country.
My long Absence I fear may be construed disrespect but permit me to assure you that had I not been kindly advis’d by a Friend to keep myself as close as posible on account of my necessary return to England to settle some Affairs there, I shou’d have before now have taken the Liberty of paying my best respects to you.
I mean to return for a short time only to settle my Affairs, from whence I hope to return to paris for your good Advice to proceed to America, a Country which is the highest of my Ambition to end my days in. The short time of my absence from here I shall conduct under the Advice of his Grace the Duke of Richmond, and when I leave England I mean to Embark for Holland from whence I shall once more proceed to this City, and hoping to receive your obliging and kind Advice and wishing you every blessing Heaven can bestow upon your laudable Undertaking I remain Your much oblig’d and most obedient humble Servant
Whitchurch
Thursday Night 10 o’Clock being about to set of for England at 11.
 
Addressed: A Monsieur / Monsieur Franklin / á Passey
Notation: Whitechurch Paris Mar. 2. 78
